DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 08/28/2020 and the IDS filed 08/28/2020.

Claims 8-27 are pending and being examined.  Claims 1-7 are canceled.

Claims 8-27 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all of the cumulative limitations of independent claim 8 with particular attention to “the desorption zone having an inlet and an outlet…a gas circulation circuit connected the inlet and the outlet of the desorption zone; a blower provided in the gas circulation circuit; a heater provided in the gas circulation circuit, the heater having a heat transfer surface; and a water source to supply water to the heat transfer source of the heat while the blower circulates gas in the gas circulation circuit”.
The prior art references do not teach or render obvious all of the cumulative limitations of independent claim 21 with particular attention to “using a blower and a gas circulation circuit to circulate gas from an outlet of the desorption zone to an inlet of the 
Maruyama et al. (US 20160175772 A1), Okano (US 20160271556 A1), and Yoshikawa et al. (US 20170014750 A1) are considered to be the closest prior art.
Maruyama teaches an absorption-type carbon dioxide removal/condensing apparatus comprising a honeycomb rotor holding a carbon dioxide absorbent, which is divided into at least a processing zone (i.e., absorption) and reproduction zone (i.e., desorption) (Maruyama, abstract and Figs. 1-3).  Maruyama teaches the air in the is heated through a heater and goes through a humidifying device prior to passing through the desorption zone (Maruyama, [0038]-[000042]). 
Okano teaches a carbon dioxide removal system comprising cooling an exhaust gas and in a heat exchanger and passing it through an adsorption rotor to remove carbon dioxide and desorbing carbon dioxide using water vapor (Okano, abstract, claim 1 and Figs. 1-4).
Yoshikawa teaches using a rotor type CO2 removal device wherein CO2 is captured by circulating a gas in the capturing zone, CO2 is desorbed by circulating a gas heated at a heater in the desorbing zone, and the CO2 capturing material is cooled by circulating a gas taken in from the atmosphere in a cooling zone (Yoshikawa, [0096]-[0097] and Fig. 8).
Maruyama, Okano, and Yoshikawa, alone or combined do not teach nor render obvious a gas circulation circuit connected the inlet and the outlet of the desorption zone; a blower provided in the gas circulation circuit; a heater provided in the gas circulation circuit, the heater having a heat transfer surface; and a water source to supply water to the heat transfer source of the heat while the blower circulates gas in the gas circulation circuit.
Maruyama, Okano, and Yoshikawa, alone or combined do not teach nor render obvious using a blower and a gas circulation circuit to circulate gas from an outlet of the desorption zone to an inlet of the desorption zone; supplying water onto a heat transfer surface of a heater provided in the gas circulation circuit, the water being supplied onto the heat transfer surface while circulating gas in the gas circulation circuit; turning the gas into saturated steam by heating and evaporating a water film on the heat transfer surface; and using the gas circulation circuit to introduce the saturated steam into the desorption zone and desorb carbon dioxide from the honeycomb rotor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734